Nicor Inc. Nicor Companies Savings Investment Plan Form 11-K Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Nicor Inc.: We consent to the incorporation by reference in Registration StatementNo. 333-107377on Form S-8 of our report dated June 19, 2009, relating to the financial statements and financial statement scheduleof the Nicor Companies Savings Investment Plan as of and for the years ended December 31, 2008 and 2007, appearing in this Annual Report on Form 11-K of Nicor Companies Savings Investment Plan and Nicor Gas Thrift Plan for the year ended December 31, 2008. /s/ DELOITTE & TOUCHE LLP Chicago,
